This defendant was convicted in the circuit court of Mobile county for the offense of violating the prohibition laws of the state. He appealed to this court, and the appeal is predicated upon the record proper. The points of decision here are identical with the case against this same appellant, decided by this court at present term. 102 So. 365.1 What has been said in that case is conclusive of this appeal, and upon that authority the judgment appealed from in this cause is affirmed. Affirmed.
1 Ante, p. 381.